DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
                                                     Status of claims
Claims 13-22 and 24-26 as amended and new claims 33-36 as filed on 10/22/2021 are under examination in the instant office action.
Response to Arguments
Applicant’s arguments filed on 10/22/2021 were fully considered and contents of Declaration by Jean-Guy Berrin filed on 6/04/2020 were revisited; and all are found persuasive with respect to the claims as presented amended. 
The rejection of claims under 35 U.S.C. 102 (a) (1) as being anticipated by Eibinger et al.  (“Cellulose surface degradation by a lytic polysaccharide monooxygenase and its effect on cellulase hydrolytic efficiency”. The Journal of Biological Chemistry. December 2014, Vol.289, No. 52, pages 35929-36938) has been withdrawn in view of Applicant’s arguments that the cited process of Eibinger does not 
The refection of claim under 35 U.S.C. 103 as being unpatentable over WO 20014/085730 (Nelson), Morgenstern et al (Briefings in Functional Genomics, 2014, Vol. 13, No. 6, pages 471-481), Eibinger et al.  (“Cellulose surface degradation by a lytic polysaccharide monooxygenase and its effect on cellulase hydrolytic efficiency”. The Journal of Biological Chemistry. December 2014, Vol. 289, No. 52, pages 35929-36938) and Horn et al (Biotechnology for Biofuels. 2012, 5:45, pages 1-12) has been withdrawn that because the cited method of Nelson does not comprise the use of LMPO; and, thus, at the filling date one skill in the art would not have any reason or motivation to substitute LMPO for cellulase in the cited method of Nelson since the action of cellulase and LMPO are fundamentally different (Declaration by Berrin) and because Applicants surprisingly observed that the use of LPMPO, when used for cellulose material treatment in combination with the  following mechanical treatment exerting a shear action as claimed, is very efficient for defibrillation and producing nanocellulose (response pages 12-16).
Claims 13-22, 24-26 and 33-36 are free from the prior art of record and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
February 12, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653